TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-97-00675-CR






Abraham Nathan Williams, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT


NO. B-97-0085-S, HONORABLE DICK ALCALA, JUDGE PRESIDING






PER CURIAM

A jury found appellant guilty of aggravated sexual assault of a child and assessed
punishment at imprisonment for thirty-five years.  Appellant's court-appointed attorney filed a brief
concluding that the appeal is frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by advancing two contentions which counsel says might arguably
support the appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). 
A copy of counsel's brief was delivered to appellant, and appellant was advised of his right to examine the
appellate record and to file a pro se brief.  No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  One of the two arguable points, challenging the sufficiency of the evidence, is clearly without
merit.  The complaining witness's testimony alone is sufficient to support the conviction as a matter of law. 
See Jackson v. Virginia, 443 U.S. 307 (1979); Geesa v. State, 820 S.W.2d 154 (Tex. Crim. App.
1991); Griffin v. State, 614 S.W.2d 155 (Tex. Crim. App. 1981).  The evidence is also factually sufficient
when all the testimony is considered equally.  See Clewis v. State 922 S.W.2d 126, 129 (Tex. Crim. App.
1996); Orona v. State, 836 S.W.2d 319, 321 (Tex. App.--Austin 1992, no pet.). The other arguable
point, that trial counsel rendered ineffective assistance, is not supported by the record.

The judgment of conviction is affirmed.



Before Chief Justice Yeakel, Justices Aboussie and Jones

Affirmed

Filed:   May 21, 1998

Do Not Publish